MILLER, PJ,
dissents.
I am not able to concur with my associates in the conclusion that the record discloses the trial court decided the case upon a mere preponderance of the evidence instead of evidence that was clear and convincing which is the degree of proof necessary in order to declare a trust on the ground of unjust enrichment. It will be noted that the Court stated that he would determine “* * * where the weight of the evidence lies, or preponderance of the evidence as it is sometimes called, and whether or not it arises to the degree to convince sufficiently to require a judgment in favor of the plaintiff * * (Emphasis ours.) The degree to which the “weight” or “Preponderance of the evidence” must arise is nowhere expressed by the court. He may have determined that the evidence prepondered in favor of the plaintiff to such a degree that it was clear and convincing. Since there is a presumption of regularity in all actions by a court, in the absence of evidence to the contrary it must be presumed that he acted in accordance with law and decided the case on the evidence that was clear and convincing. In my opinion the judgment should be affirmed.
No. 523. Decided December 3, 1955.
*591(CONN, J, of the Sixth District, sitting by designation in the Second District.)
OPINION
By THE COURT:
Submitted on motion and application for rehearing by appellee.
The motion filed November 12, 1955, following submission of journal entries of both parties,
“Requests and moves that the court specify in writing the ground or grounds for its reversal to the prejudice of plaintiff-appellee of the decision of the trial court in this cause.”
We are somewhat at loss to understand the reason for this motion. In the majority opinion the ground of the reversal was definitely stated. Counsel thereafter in separate entries submitted to the court properly incorporated the ground for reversal.
The appeal is not on questions of law and fact and therefore a request for separate findings of law and fact would not be in order.
This motion will be overruled.
The application for re-hearing, is not dated, but was received subsequent to the approval of the final judgment entry.
Our rules do not contemplate an application for re-hearing but it is our practice, if attention is directed to an oversight in an opinion of some material question of fact or controlling principle of law, to entertain the application.
The first ground of the application is that our attention was not called to nor did we consider the motion made by defendants-appellants at the close of plaintiffs testimony in the trial that the petition be dismissed because the evidence presented by the plaintiff was not clear and convincing. It is true that our attention was not directed to this motion or the action of the court nor did we consider it.
A transcript of the proceedings is appended to plaintiff’s application, as follows:
Page 84, Bill of Exceptions:
MR. BROWN: The plaintiff rests.
MR. BAYLEY: If the court please, I would like to move that the petition be dismissed on the grounds that this is a case in equity that clear and convincing proof is necessary and that degree of proof has not been furnished as to either of the defendants.
THE COURT: Submitting the motion?
MR. BAYLEY: Yes, sir.
THE COURT: Overruled.
It will be noted that the Court made no comment whatever in overruling this motion. The action taken may have been based upon either of two reasons: One, assuming that Mr. Bayley’s premise was correct as to the quantity of proof required to be produced by plaintiff, there was at that juncture of the case sufficient proof to go to the jury. Two, *592that the measure of proof was not as stated by Mr. Bayley and, therefore, the motion was overruled.
The second ground of the motion is predicated upon the validity of the first branch thereof.
We find no assistance from that part of the Bill of Exceptions heretofore quoted, in the construction of the language of the trial judge upon which we based the opinion of the majority in reversing the judgment.
The application for re-hearing will be denied.
HORNBECK and CONN, JJ, concur.
MILLER, PJ, approves subject to prior dissent.